Exhibit 10.2
ASSIGNMENT OF
AND SECOND AMENDMENT TO LEASE
THIS ASSIGNMENT OF AND SECOND AMENDMENT TO LEASE (“Amendment”) is entered into
by and among Worldwide Licensing & Merchandising, Inc., a Florida corporation
(“Assignor”), Premier Exhibitions, Inc., a Florida corporation (“Assignee”), and
George F. Eyde Orlando, LLC, a Michigan limited liability company, and Louis J.
Eyde Orlando, LLC, a Michigan limited liability company (collectively,
“Landlord”).
WHEREAS, Landlord and Tenant entered into that certain Lease dated August 22,
2008, as amended by that certain First Amendment to Lease dated January 29, 2010
(as amended, the “Lease”), the term of which commenced on January 1, 2009,
regarding that certain space consisting of approximately 19,726 square feet,
located at 7316, 7324, and 7324-A International Drive, Orlando, Florida 32819,
as more particularly described in the Lease (the “Premises”);
WHEREAS, the parties desire to effect an assignment of the Lease and all rights
and obligations pertaining to the Premises from Assignor to Assignee,
conditioned as set forth herein; and
WHEREAS, the parties also desire to revise the terms of the Lease as set forth
herein;
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Incorporation of Recitals. The foregoing recitals are true and correct and
shall be incorporated into this Amendment by this reference.
2. Capitalized Terms. Unless otherwise expressly defined herein, capitalized
terms used in this Amendment shall have the meanings ascribed to such terms in
the Lease.
3. Assignment of Lease. Pursuant to Landlord’s consent, which is hereby granted
subject to the terms and conditions of the Lease and this Amendment, Assignor
assigns to Assignee all rights and obligations under the Lease, including
Tenant’s Security Deposit of $10,000.00, effective as of October 17, 2011 (the
“Effective Date”). As of the Effective Date, Assignee accepts this Assignment
and agrees to comply with and be bound by all the terms and conditions of the
Lease, as amended by this Assignment, from the Effective Date through the
expiration or earlier termination of the term of the Lease (as defined by the
Lease and modified below). Assignee’s rental obligations (as amended by this
Assignment) shall likewise commence as of the Effective Date, such that
Assignee’s rental obligations for October 2011 shall be prorated accordingly.
4. Assumption of Lease. Assignee (a) acknowledges its obligations to perform the
Assignor’s obligations under the Lease; (b) agrees to keep and perform all of
the covenants, conditions and agreements of Assignor arising under or in
connection with the Lease after the Effective Date of this Assignment; and
(c) agrees to assume certain obligation to Landlord for certain rental
arrearages owed by Assignee, as set forth in Sections 5(a) and 11 of this
Amendment.

 

1



--------------------------------------------------------------------------------



 



5. Conditional Release of Assignor and Guarantor.

  (a)  
Assignor’s Arrearages. Landlord, Assignor, and Assignee acknowledge and agree
that as of June 30, 2011, Assignor owes Landlord arrearages totaling $771,790.43
(“Assignor’s Arrearages”), which amount Landlord has agreed to reduce to
$720,000.00 (“Assumed Arrearages”) in consideration of Assignee’s acceptance of
and full performance of all obligations under this Amendment, and which Assignee
has agreed to assume as Assignee’s own rental obligations under the Lease.
    (b)  
Release of Arrearages, Assignor, and Guarantor. G. Michael Harris and Amy G.
Harris (“Guarantors”), as well as Assignor, shall be forever released from
liability for Assignor’s Arrearages as well all obligations arising under the
Lease as of and following the Effective Date, such that Assignee shall then be
deemed the only tenant party to the Lease and Guarantors shall be released from
all liability under that certain Guaranty and Subordination dated August 27,
2008.

6. Assignor’s Authority. Assignor warrants and represents that: (i) Assignor is
a corporation duly organized and in good standing under the laws of the state of
Florida; (ii) all requisite approvals necessary to authorize Assignor to enter
into this Amendment and to carry out Assignor’s obligations have been obtained;
(iii) the undersigned is authorized by Assignor to execute this Amendment on
Assignor’s behalf and thus fully bind Assignor thereby; (iv) this Amendment has
been duly authorized, executed and delivered by Assignor; and (v) the execution
of this Amendment does not and will not violate any contract, covenant or other
agreement to which Assignor may be a party or by which Assignor may be bound.
7. Assignee’s Authority. Assignee warrants and represents that: (i) Assignee has
the full right, power, and authority to assume the Lease and to carry out
Assignee’s obligations thereunder, including this Amendment; (ii) Assignee is a
corporation duly organized and in good standing under the laws of Florida;
(iii) all requisite approvals necessary to authorize Assignee to enter into the
Lease and this Amendment and to carry out Assignee’s obligations have been
obtained; (iv) the undersigned is authorized by Assignee to execute this
Amendment on Assignee’s behalf and thus fully bind Assignee thereby; (v) this
Amendment has been duly authorized, executed and delivered by Assignee; and
(vi) the execution of this Amendment does not and will not violate any contract,
covenant or other agreement to which Assignee may be a party or by which
Assignee may be bound.
8. Use of Premises. Articles 1.1, 2.3, 8.1 and 9 of the Lease are revised to
reflect that Assignee shall and may operate a Titanic themed exhibition at the
Premises, and shall have the right to replace or supplement such Titanic themed
exhibition with a human anatomy or Dialog in the Dark exhibition, or any other
exhibition property then presented to the public by Assignee.

 

2



--------------------------------------------------------------------------------



 



9. Radius Restriction. Article 2.3 of the Lease is revised to expand the
restriction from five (5) miles from the exterior boundaries of the Shopping
Center to ten (10) miles from the exterior boundaries of the Shopping Center and
to expand the restriction to include human anatomy exhibitions in addition to
Titanic themed exhibitions. Notwithstanding the foregoing, Assignee acknowledges
that Assignee has been made aware of, and hereby consents to, Landlord leasing
space within the foregoing ten (10) mile radius to any tenant for exhibits with
the themes of crime scene investigations and Leonardo da Vinci.
10. Revocation of Forbearance Period and Late Fee Waiver. Pursuant to the terms
of Section 5 of the First Amendment to Lease, Sections 3 (Minimum Rent
Forbearance) and 4 (Late Fees) of said amendment are revoked as if never granted
by Landlord, provided that the terms of this Amendment shall prevail with regard
to all arrearages and rent amounts owed as of the Effective Date.
11. Payment of Assumed Arrearages. As payment of rental obligations that have
accrued under the Lease to date, which rental obligations Assignee hereby
assumes only to the extent of the Assumed Arrearages, Assignee shall pay the
Assumed Arrearages as follows: (i) $65,000.00 together with the October 2011
Rent; (ii) seven (7) additional payments of $65,000.00 each along with the Rent
owed at the beginning of every calendar quarter thereafter (i.e. January 1,
April 1, July 1, and October 1), beginning on January 1, 2012, through and
including July 1, 2013; and (iii) $200,000.00 along with the Rent owed on
December 1, 2015. All such payments shall be deemed Rent owed under the Lease.
12. Lease Term.

  (a)  
Initial Term. Articles 1.1 and 3.1 of the Lease are revised to provide that the
initial term of the Lease shall expire at 5:00 p.m. EDT on September 30, 2016,
subject to Assignee’s right to terminate the Lease early as set forth in Section
10(c) of this Amendment.
    (b)  
Revocation of Renewal Rights. Article 3.3 of the Lease (Options to Renew), and
all other references to renewal options or renewal periods in the Lease are
hereby deleted in their entirety, such that Assignee shall have no right to
renew the Lease beyond the initial term of the Lease.
    (c)  
Early Termination. Assignee shall have a one-time right to terminate the Lease
early, effective June 30, 2014, by giving Landlord written notice of such
election no later than January 31, 2014, which notice shall be accompanied by
the payment of the $200,000.00 otherwise owed on December 1, 2015 pursuant to
Section 9(iii) of this Amendment.

13. Rent.

  (a)  
Minimum Rent. Articles 1.1 and 5.1 are revised to provide that Minimum Rent:
(i) through June 30, 2014 shall be $16,000.00 per month plus all applicable
sales taxes, and (ii) from July 1, 2014 through September 30, 2016 shall be
$19,000.00 per month plus all applicable sales taxes. Article 5.1(b) (Annual
Percentage Increase) is hereby deleted in its entirety.
    (b)  
Additional Rent. Articles 5.5, 5.5A, 5.5B, 5.5C, 5.5D and all other references
in the Lease to such Additional Rent established thereunder, are hereby deleted
in their entirety.

 

3



--------------------------------------------------------------------------------



 



14. Tenant Improvement Allowance. Assignee acknowledges that no further Tenant
Improvement Allowance is owed by Landlord or available to Assignee. All
references to the Tenant Improvement Allowance in Article 1.1 of the Lease, or
elsewhere, are hereby deleted in their entirety.
15. Landlord’s Security Interest. Article 13.5 of the Lease is amended to
expressly exclude from Landlord’s security interest therein any and all Titanic
Artifacts used or presented by Assignee at the Premises or any other location,
which assets may not be encumbered. “Titanic Artifacts” shall include all
artifacts exhibited at the exhibition, all artifacts recovered from the wreck
and wreck site of the RMS Titanic, all intellectual property and
provenance-related work product (including but not limited to audio and video
footage, still photographs, and database) related to the Titanic or any of its
artifacts.
16. Rules and Regulations. Article 18 of the Lease is amended to provide that
Operating hours shall be reasonably determined by Landlord and Assignee,
provided that Landlord pre-approves operation of the exhibition during the hours
of 10:00 a.m. to 9:00 p.m., Monday through Saturday and 10:00 a.m. to 6:00 p.m.
Sunday, (subject to Tenant’s right to shorten hours in its reasonable discretion
as the result of low ticket sales), so long as the exhibition is in operation at
least fifty (50) hours per week.
17. Repairs and Maintenance. Article 26.1 of the Lease is amended to add the
following: Landlord is responsible for any and all damage to Assignee’s property
(excluding the Titanic Artifacts which Assignee shall itself have fully insured
against damage for any cause, including Landlord’s negligence or intentional
acts) that results from Landlord’s failure to fulfill its obligations under this
Article 26.1, or the negligence or intentional acts of Landlord or its agents.
Article 26.2 of the Lease is amended to provide that if Landlord fails to
undertake and at all times thereafter diligently pursue to completion the repair
and maintenance of the Premises, Building, Common Areas and Shopping Center as
required thereunder, only 24 hours written notice is required before Tenant may
make such repairs and maintenance in the case of such repairs or maintenance
which constitute an emergency to the structural integrity or safety of the
Premises or which are needed to prevent damage to the Titanic Artifacts located
at the Premises.
18. No Landlord Defaults; Release; no Assignee Defaults. Assignor, Guarantors
and Assignee acknowledge that, as of the Effective Date, Landlord is not in
default of any of the terms or conditions of the Lease and each knows of no
facts which, given the passage of time, would constitute a default by Landlord
under the Lease. Assignor, Guarantors and Assignee waive and forever release
George F. Eyde Orlando, LLC and Louis J. Eyde Orlando, LLC, their successors,
subsidiaries, principals, agents, representatives, employees, shareholders and
assigns (collectively referred to as the “Released Parties”) from any liability
whatsoever, arising prior to the Effective Date, whether directly or indirectly
relating to or arising out of any work performed by or on behalf of Landlord or
Assignor as required by the Lease, including, without limitation by reference,
delay damages, property damage, business losses, or any consequential, actual or
special damages, regardless of when any such damages may be incurred. Assignor,
Guarantors and Assignee acknowledge that, as of the Effective Date, Assignee is
not in default of any of the terms or conditions of the Lease, and shall not be
deemed in default due to its assumption of the Assumed Arrearages (unless and
until Assignee fails to timely pay same as required under this Amendment), and
each knows of no facts which, given the passage of time, would constitute a
default by Assignee under the Lease.

 

4



--------------------------------------------------------------------------------



 



19. Survival of Lease. It is expressly understood and agreed, that in all other
respects the Lease is ratified and reaffirmed and that all of the terms and
conditions which have been amended or otherwise modified herein will remain and
are in full force and effect in every respect. This Amendment will bind the
heirs, administrators, successors and assigns of the respective parties.
20. Attorneys’ Fees and Costs. Should any party employ an attorney or attorneys
to enforce any of the provisions hereof, or to protect its interest in any
matter arising hereunder, or to recover damages for the breach hereof, the party
prevailing will be entitled to recover from the other party (or parties, as
applicable) all reasonable costs, charges and expenses, including reasonably
attorneys’ fees, and other legal costs, expended or incurred in connection
therewith, before, during and subsequent to any litigation, including
arbitration and appellate proceedings, bankruptcy or similar debtor/creditor
proceedings, and proceedings to enforce any indemnity agreement herein
contained. To the extent that more than one party is liable for attorneys’ fees
pursuant to this provision, such liability shall be joint and several.
21. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same Amendment. Photostatic, PDF or facsimile copies of
this Amendment fully executed shall be deemed an original for all purposes, and
the parties hereto waive the “best evidence” rule or any similar law or rule in
any proceeding in which this Amendment shall be presented as evidence.
IN WITNESS WHEREOF, Assignor, Guarantors, Assignee, and Landlord have caused
this Assignment of and Second Amendment to Lease to be executed as of the dates
set forth below.

     
WITNESSES:
  ASSIGNOR:
 
  Worldwide Licensing & Merchandising, Inc.,

/s/ Dave Walker
  a Florida corporation
Print Name: Dave Walker
   
 
  By: /s/ G. Michael Harris
/s/ Chris DiPierri
  G. Michael Harris, President
Print Name: Chris DiPierri
   
 
  Date: October 17, 2011
 
   
 
  GUARANTORS:
 
   
 
  /s/ G. Michael Harris
 
  G. Michael Harris
 
  Date: October 17, 2011
 
   
 
  /s/ Amy G. Harris
 
  Amy G. Harris
 
  Date: October 17, 2011

 

5



--------------------------------------------------------------------------------



 



[Assignee’s signature page to Assignment of and Second Amendment to Lease]

     
WITNESSES:
  ASSIGNEE:
 
  Premier Exhibitions, Inc.,
 
  a Florida corporation
/s/ Dave Walker
   
Print Name: Dave Walker
   
 
  By: /s/ Michael Little
/s/ Chris DiPierri
  Print name: Michael Little
Print Name: Chris DiPierri
  Title: Chief Financial Officer
 
   
 
  Date: October 17, 2011

 

6



--------------------------------------------------------------------------------



 



[Landlord’s signature page to Assignment of and Second Amendment to Lease]

     
WITNESSES:
  LANDLORD:
 
   
 
  George F. Eyde Orlando, LLC,
 
  a Michigan limited liability company
/s/ Mark K. Clouse
   
Print Name: Mark K. Clouse
  By: /s/ George F. Eyde
 
  George F. Eyde, Member
 
   
/s/ Katherine Ellsworth
  Date: October 14, 2011
Print Name: Katherine Ellsworth
   
 
   
WITNESSES:
  LANDLORD:
 
   
 
  Louis J. Eyde Orlando, LLC,
 
  a Michigan limited liability company
/s/ Mark K. Clouse
   
Print Name: Mark K. Clouse
   
 
  By: /s/ Louis J. Eyde
 
  Louis J. Eyde, Member
/s/ Katherine Ellsworth
   
Print Name: Katherine Ellsworth
  Date: October 14, 2011

 

7